Citation Nr: 1026038	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from July 1941 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

In May 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

In September 2008, the Board found that new and material evidence 
had not been submitted to reopen the service connection claims 
for bilateral hearing loss and tinnitus.  The Veteran 
subsequently appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2009 Order, the 
Court granted a Joint Motion for Remand (Joint Motion) and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion.

In July 2009, the Board determined that new and material evidence 
had been received to reopen service connection claims for 
bilateral hearing loss and tinnitus, and remanded the claims on 
the merits for further development.  The case has since returned 
to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding 
that the currently diagnosed bilateral hearing loss is related to 
active service.

2.  Any currently diagnosed tinnitus was not present in service 
and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.   Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. ); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus.  

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system such as sensorineural hearing 
loss became manifest to a degree of 10 percent or more within one 
year from the date of the Veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disability based on hearing loss is governed by 38 C.F.R. § 
3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

Hearing Loss 

Medical evidence of record shows a current diagnosis of bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  See February 1992 
and September 2009 VA audiological examination reports.  However, 
the Veteran's service treatment records are negative for any 
hearing loss complaints, treatment, or diagnoses.  Upon 
separation, the Veteran's hearing on whispered voice testing was 
reported as 15/15 bilaterally.  

Sensorineural hearing loss may not be presumed to have been 
incurred during service as such disability is not shown in the 
record until February 1992, which is more than 47 years following 
separation from service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran reports that his currently diagnosed hearing loss is 
related to acoustic trauma during service as a result of his 
military occupational specialty (MOS) as an airplane and engineer 
mechanic (see June 2005 notice of disagreement).  He also 
reported in-service exposure to noise from an explosion and 
gunfire.

The Veteran is competent to describe his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, and in a case involving medical 
complexity, the Veteran is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology of 
any current disability (i.e. that his hearing loss is related to 
service) because he has not been shown to have the requisite 
medical expertise. See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record contains three medical opinions that address the 
etiology of the Veteran's hearing loss.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting 
for evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.

In this case, a March 2006 physician noted that if the Veteran 
had been exposed to the noise level of engines, it is a 
possibility that the hearing loss may be related to the exposure 
of noise during his active duty years.  Following the Court's 
remand, the Veteran submitted a May 2009 VA treatment record 
signed by the same VA physician who provided the earlier opinion 
regarding the etiology of the Veteran's hearing loss.  In this 
May 2009 opinion, referring only to hearing loss, the physician 
opined that it was a "real possibility" that the Veteran's 
hearing loss may have started in his active service.

On the other hand, a September 2009 examiner opined that the 
Veteran's hearing loss is less likely caused by military service 
noise exposure.  Rather, the examiner stated that the current 
hearing loss is related to other causes in the intervening 64 
years such as aging, illness, and occupational noise.  In 
reaching this decision, the examiner noted there was no complaint 
of hearing difficulty in the service treatment records, or other 
records, prior to December 1991.  The examiner noted that while 
the severity of the Veteran's hearing loss has been shown to 
progress over time, its extent has been bilateral and broad 
across all of the results found.  The bilateral audio 
configuration was shown to be flat 1-8 kHz in 1992, and from .25-
8kHz in 2008 and on the current examination.  In response to the 
2006 and 2009 medical opinions of record, the examiner stated 
that neither practitioner offered the opinion that the cause of 
the Veteran's hearing loss is likely to be military noise 
exposure, or identified what part of his current loss may have 
started in the military.  The extent and progression of his 
hearing loss are not characteristic of damage due to noise 
exposure ending in 1945.  The examiner also noted that after 
service, the Veteran was employed until the time of his 
retirement in servicing and handling equipment, including gas-
powered forklifts.    

(The Board acknowledges that the record also contains a private 
June 2009 audiogram, however, it offered no opinion as to the 
etiology of the Veteran's hearing loss, and it included testing 
data, reflecting the state of the Veteran's hearing, without 
interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data)).

On review, the Board finds that the September 2009 VA opinion is 
more probative and of greater weight than the March 2006 and May 
2009 opinions.  The VA physician's March 2006 and May 2009 
opinions that there is a "possibility" or even a "real 
possibility" that the Veteran's hearing loss is related to his 
active military service does not necessarily indicate a 50 
probability or greater probability that would counter the 
September 2009 VA opinion.  Moreover, in reaching the conclusion 
that the Veteran's hearing loss is less likely related to 
service, the September 2009 VA examiner had an opportunity to 
review the entire claims folder, address the other etiology 
opinions of record, provide supporting rationale, and pointed to 
medical evidence in the claims folder, unlike the physician who 
provided the 2006 and 2009 opinions.  

In sum, the Board finds that the medical evidence does not 
demonstrate that the Veteran's hearing loss began during his 
period of active service, sensorineural hearing loss cannot be 
presumed to have been incurred during service, and the 
preponderance of the evidence is against a finding that the 
current hearing loss is related to service.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the Veteran's claim of service connection for bilateral 
hearing loss, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  Thus, the claim must be 
denied.

Tinnitus

During the most recent VA audiological examination in September 
2009, the Veteran denied tinnitus.  It is unclear why the Veteran 
reported that he did not have tinnitus during the examination 
since he filed a service connection claim for such disability.  
Thus, absent a current disability, there is no valid claim of 
service connection.  See Brammer, supra.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

The Board however recognizes that the Veteran previously reported 
tinnitus and such disability is readily observable by laypersons 
and does not require medical expertise to establish its 
existence, see Charles v. Principi, 16 Vet. App. 370 (2002)).  
Also, a diagnosis of tinnitus is shown on the February 1992 VA 
examination report.  Nevertheless, even considering a current 
diagnosis of tinnitus, the Board finds that service connection 
for such disability is still not warranted.  Significantly, there 
is no evidence of tinnitus complaints, treatment, or diagnoses 
during service, the first evidence of tinnitus is not shown until 
February 1992, and there is no evidence of a competent nexus 
between any current tinnitus and service, to include the reported 
acoustic trauma.  The etiology opinions that were discussed above 
do not refer to tinnitus, and as indicated, while the Veteran is 
competent to attest to his observations of his reported tinnitus, 
as a lay person, he is not competent to render an opinion as to 
the cause or etiology of any currently diagnosed tinnitus.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Moreover, competent and credible evidence establishing a 
continuity of tinnitus complaints since service discharge is not 
shown.  As noted, there is an absence of in-service tinnitus 
complaints, a tinnitus diagnosis is not shown until many decades 
following service discharge, and the Veteran denied having 
tinnitus during his most recent VA examination; these factors 
weigh heavily against the Veteran's statements regarding 
continuity of symptomatology.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for tinnitus, and the benefit-of-the doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, 
the claim must be denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

VCAA notice was provided to the Veteran in a February 2005 
letter, which  informed the Veteran of what evidence was required 
to substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The claim was 
readjudicated by way of a February 2006 statement of the case, as 
well as an October 2009 supplemental statement of the case.  The 
Veteran was also advised as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, private medical evidence, VA medical evidence, and the 
Veteran's contentions.  The Veteran has been afforded a personal 
hearing and a VA audiological examination.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


